Citation Nr: 0017877	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  96-48 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
benefits, under the provisions of 38 U.S.C.A. § 1151, for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran served during World War II, and was discharged 
from active service in December 1944.  The appellant is the 
veteran's widow.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO), consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed, and after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case, or within 
the remaining one year period following notification of the 
decision being appealed.  

The present case as it concerns entitlement to service 
connection for the cause of the veteran's death arises from a 
May 1996 rating action, with which the appellant expressed 
disagreement in June 1996.  That aspect of the appellants 
claim concerning entitlement to benefits pursuant to 
38 U.S.C.A. § 1151, arises from a September 1996 rating 
action, with which the appellant disagreed in October 1996.  
A statement of the case regarding both of these matters was 
issued in October 1996, and the appeal was perfected upon the 
receipt of a VA Form 9 (Appeal to Board of Veterans' Appeals) 
at the RO in December 1996.  A hearing at which the appellant 
testified was conducted at the RO in May 1997, and a 
supplemental statement of the case was issued later that 
month.  In due course, the case was forwarded to the Board in 
Washington, DC where it was referred to the service 
organization representing the appellant.  In June 2000, the 
appellant's representative submitted a "Written Brief 
Presentation" on her behalf, and the case was referred to 
the undersigned for consideration.  


FINDINGS OF FACT

1.  The veteran died in March 1996, at which time he was 
service connected for chronic obstructive pulmonary disease, 
which was evaluated as 60 percent disabling. 

2.  The Certificate of the Death reflects that the immediate 
cause of the veteran's death was post operative mesentric 
thrombosis, due to or as a consequence of abdominal aortic 
aneurism.  

3.  The mesentric thrombosis that caused the veteran's death 
followed shortly after surgery performed at a VA hospital to 
repair his abdominal aortic aneurysm, and exploratory surgery 
to investigate what was suspected to be ischemic bowel. 

4.  No competent medical evidence has been submitted into the 
record which establishes that a disability related to 
service, or a service-connected disability, caused or 
contributed substantially or materially to cause the death of 
the veteran.


CONCLUSIONS OF LAW

1.  The appellant's claim for entitlement to service 
connection for the cause of the veteran's death is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The appellant has submitted a well-grounded claim for 
dependency and indemnity compensation benefits, under the 
provisions of 38 U.S.C.A. § 1151, for the cause of the 
veteran's death.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for the cause of the veteran's death

The threshold question to be addressed in this case is 
whether a well-grounded claim has been presented.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  If not, the claim must fail and there 
is no further duty to assist in its development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit, in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  That decision 
upheld the earlier decision of the United States Court of 
Veterans Appeals (redesignated as the United States Court of 
Appeals for Veterans Claims effective March 1, 1999), which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet.App. 341 (1996).  See also Morton v. West, 12 
Vet.App. 477, 480 (1999).

As an initial matter it is observed that, in order to 
establish service connection for the cause of the veteran's 
death, applicable law requires that the evidence show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
For a service-connected disability to be the cause of death, 
it must, singly or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was an actual, causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection for 
cardiovascular-renal disease, including hypertension, even if 
not shown in service, may be presumed if it became manifest 
to a degree of 10 percent disabling during the first year 
after the veteran's separation from service.  38 U.S.C.A. 
§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

Furthermore, in order for a claim for service connection to 
be well grounded, the Court of Appeals for Veterans Claims 
has also held that there must be competent evidence of: (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a link or a 
connection) between the in-service injury or aggravation and 
the current disability.  Competent medical evidence is 
required to satisfy this third prong.  Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  "Although the claim need not be conclusive, 
the statute [38 U.S.C.A. § 5107] provides that [the claim] 
must be accompanied by evidence" in order to be considered 
well grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links the current disability to a period of military service 
or to an already service-connected disability.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 
Vet.App. 343 (1993).

Evidence submitted in support of a claim is presumed to be 
true for purposes of determining whether it is well grounded; 
however, lay assertions of medical diagnosis or causation do 
not constitute competent evidence sufficient to render a 
claim well grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  

In a claim for service connection for the cause of the death 
of a veteran, the first requirement of well-groundedness, 
evidence of a current disability, will always have been met 
(the current disability being the condition that caused the 
veteran to die), but the last two requirements must be 
supported by evidence of record.  Ramey v. Brown, 9 Vet.App. 
40, 46 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In this case, the record reflects that the veteran died while 
an in-patient at a VA hospital.  His Certificate of the Death 
reflects that the immediate cause of death was post operative 
mesentric thrombosis, due to or as a consequence of abdominal 
aortic aneurism.  It was also noted that the interval between 
the onset of the veteran's post operative mesentric 
thrombosis, and death was "Hours."  The interval between 
the onset of the abdominal aortic aneurism and death was 
noted to be "years."  The Board also notes that, at the 
time of his death, the veteran was service connected for 
chronic obstructive pulmonary disease, rated 60 percent 
disabling since 1982. 

A review of the evidence shows that the veteran's service 
medical records are few.  Those that are available, however, 
fail to show any on which there were problems noted with 
respect to the veteran's arteries.  They simply address the 
veteran's complaints and treatment related to his asthma.  

The post service medical records show that during a screening 
to determine the presence of prostate cancer, several years 
before the veteran's death, an abdominal aortic aneurysm was 
discovered.  This condition was followed during the 
intervening years, and in 1996, it was noted to have grown 
1.2 cm over the preceding year.  In view of its rapid 
increase in size, the veteran was advised to obtain surgical 
treatment.  Accordingly, in March 1996, the veteran was 
admitted to a VA hospital for surgical repair of the 
aneurysm.  

Following the surgery to repair this aneurysm, (which took 
place on March 27, 1996), the records show that the veteran 
had what was described as a very stormy course.  He became 
anuric, extremely acidotic and hemodynamically labile.  In 
view of his extremely acidotic condition, it was suspected 
that the veteran had developed an ischemic bowel, and a 
colonoscopy was performed on March 28.  This revealed 
findings that apparently necessitated a surgical re-
exploration of the veteran's abdomen later that same day.  At 
the time of this surgery, a total colectomy and 
cholecystectomy were performed.  Thereafter, the veteran's 
liver functions showed evidence of marked hepatocellular 
dysfunction and he continued to be anuric.  Intravenous 
fluids and medications were provided, but in the early 
morning hours of March 29, 1996, the veteran developed Brady 
arrhythmia and he was noticed to be in electrical mechanical 
dissociation.  Additional intravenous medications were 
provided, but the veteran continued to deteriorate, and he 
passed away shortly thereafter.  

Significantly, none of the veteran's post service medical 
records contain any indication that the veteran's military 
service, or his service-connected disability, was considered 
to be implicated in the onset of his abdominal aortic 
aneurysm or post operative mesentric thrombosis which caused 
or contributed to the veteran's death.  Since those 
conditions listed on the veteran's Certificate of Death were 
first shown many decades after service, and they have not 
been linked by any medical professional to either service or 
a service-connected disability, there is no basis for 
establishing service connection for these disabilities.  In 
view of that conclusion, as well as the absence of any 
competent medical evidence linking the disability for which 
the veteran was service-connected to his death, there is no 
plausible basis for finding that service-connected disability 
contributed materially to the veteran's death.

As there has been no competent medical evidence presented 
showing that a service-connected disability played any role 
in the veteran's death, the appellant has not met the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that her claim for entitlement 
to service connection for the cause of the veteran's death is 
well grounded, as imposed by 38 U.S.C.A. § 5107(a) (West 
1991).  As claims which are not well grounded do not present 
a question of fact or law over which the Board has 
jurisdiction, the claim for service connection for the cause 
of the veteran's death must be denied.  


II.  Entitlement to benefits under 38 U.S.C.A. § 1151 

In addition to contending that it was a service connected 
disability which caused or contributed to the death of the 
veteran, the appellant has also contended that it was 
inappropriate treatment provided to the veteran, by VA 
medical personnel, that eventually caused him to die.  This 
obviously raises the question of entitlement to benefits 
under the provisions of 38 U.S.C.A. § 1151. 

Under the statutory criteria applicable to this aspect of her 
appeal, and as the claim was filed before October 1, 1997, 
the governing statutory language is contained at 38 U.S.C.A. 
§ 1151 (West 1991), which provides that, if a veteran suffers 
an injury or an aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.  See 38 C.F.R. § 3.358(a), 38 C.F.R. § 
3.800(a) (1999).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

The aforementioned regulations, as cited and paraphrased 
above, remain in the current edition of the Code of Federal 
Regulations, issued in July 1999.  However, as explained 
below, they have been superseded, in one important respect, 
by congressional action.

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 
1 Vet.App. 584 (1991).  That decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1999).  

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1998); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 which were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute, and under the regulations 
currently published in the Code of Federal Regulations.  On 
the other hand, those claims for benefits under section 1151 
filed on or after October 1, 1997, are governed by the 
current version of the statute, and by the existing 
regulations, to the extent that they do not conflict with the 
statute.

As indicated above, the appellant's request for benefits, 
pursuant to the provisions of section 1151, was received 
prior to October 1997.  (The claim was received in June 
1996.)  Therefore, under the statute and the opinion of the 
General Counsel cited above, the appellant's claim must be 
adjudicated under the version of section 1151 extant before 
the enactment of the statutory amendment, i.e., neither VA 
fault nor an event not reasonably foreseeable would be 
required for this claim to be granted.  

Turning to the merits of the appellant's claim, and as set 
forth in the preceding section of this decision, any claimant 
seeking benefits under the law administered by the Secretary 
of Veterans Affairs has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  If the claim is 
well grounded, the Secretary is obligated to assist a 
claimant in developing evidence pertaining to the claim.  
38 U.S.C.A. § 5107(a).  If the claim is not well grounded, 
there is no duty to assist.  See Epps and Morton, supra.  
Thus, the threshold question for any claim, including one 
filed under the provisions of 38 U.S.C.A. § 1151, is whether 
the claimant has presented a well-grounded claim.

As noted previously, a well-grounded claim is one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only plausible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  Murphy, supra.  
To present a well grounded claim, the claimant must provide 
evidence; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  The evidence the claimant 
must provide must be sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible.  Lathan 
v. Brown, 7 Vet.App. 359 (1995).  Where the determinative 
issue is factual in nature, competent lay evidence may 
suffice.  Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Court of Appeals for Veterans Claims has also held that 
the requirements for a well-grounded claim under section 1151 
are, paralleling those generally set forth for establishing 
other service-connection claims, as follows:  (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay evidence, of incurrence or 
aggravation of a disease or injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus (i.e., a link or a connection) between 
that asserted injury or disease and the current disability.  
In addition, the Court has determined that an appellant's 
claim would also generally be well grounded, with respect to 
the continuity-of-symptomatology analysis under 38 C.F.R. 
§ 3.303(b), if he or she submitted evidence of each of the 
following:  (a) evidence that a condition was "noted" 
during his/her VA hospitalization or treatment; (b) evidence 
showing continuity of symptomatology following such 
hospitalization or treatment; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-hospitalization/treatment 
symptomatology.  See Jones v. West, 12 Vet.App. 460, 464 
(1999).

Therefore, a claim for benefits under the provisions of 
38 U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability that resulted from VA hospitalization, 
or medical or surgical treatment.  See Boeck v. Brown, 
6 Vet.App. 14, 16-17 (1993), and Ross v. Derwinski, 3 
Vet.App. 141, 144 (1992), holding that a veteran must submit 
evidence sufficient to well ground a claim for benefits under 
38 U.S.C.A. § 1151.  See also Jimison v. West, 13 Vet.App. 
75, 77-78 (1999).

In the case at hand, the evidence shows that the appellant's 
claim for benefits under the provisions of section 1151 is 
well grounded.  This is because there is medical evidence 
that the veteran sustained additional disability resulting in 
his death, during treatment provided at a VA hospital in 
March 1996.  Simply put, the veteran was admitted to the VA 
hospital in question to have an abdominal aortic aneurysm 
surgically corrected.  While undergoing this treatment, the 
veteran developed an ischemic bowel, which required a total 
colectomy and cholecystectomy.  Following this procedure, the 
veteran's condition deteriorated significantly and he went on 
to develop post operative mesenteric thrombosis, which caused 
his death.  Although the current record does not contain any 
medical opinion that specifically addresses the question of 
the cause of the veteran's fatal complications, given the 
sequence of events that occurred following the veteran's 
abdominal aortic aneurysm repair, together with his death 
certificate showing that it was a post surgical complication 
that was the immediate cause of death, a well grounded claim 
for dependency and indemnity compensation benefits, under the 
provisions of 38 U.S.C.A. § 1151, for the cause of the 
veteran's death has been presented.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

To the extent that the veteran's claim for dependency and 
indemnity compensation benefits, under the provisions of 
38 U.S.C.A. § 1151, for the cause of the veteran's death is 
well grounded, thereby giving rise to a duty to assist in its 
development, the appeal is granted.



REMAND

Having concluded that the appellant's claim for benefits 
under the provisions of 38 U.S.C.A. § 1151, for the cause of 
the veteran's death is well grounded, VA is obliged to assist 
in the development of that claim.  In this regard, there 
remains a question as to the precise relationship, if any, 
between the surgical repair performed on the veteran's 
abdominal aortic aneurysm, the ischemic bowel that apparently 
developed shortly thereafter, and the post operative 
mesentric thrombosis that was identified on the Death 
Certificate as the cause the veteran's death.  In view of 
this, the records generated from the veteran's terminal 
hospitalization should be provided to a physician 
knowledgeable in the treatment of abdominal aortic aneurysm 
and mesenteric thrombosis.  That person should review these 
records and provide an opinion as to whether ischemic bowel 
and/or post operative mesentric thrombosis was certain to 
result from the abdominal aortic aneurysm repair at issue 
here.  

Under the circumstances described above, this case is 
remanded to the RO for the following:  

1.  The RO should provide the veteran's claims file 
to a physician knowledgeable in the treatment of 
diseases of arteries.  This person should review 
the veteran's assembled medical records associated 
with the veteran's claims file and describe the 
relationship, if any, between the March 27, 1996 
surgery performed to repair the veteran's abdominal 
aortic aneurysm, his ischemic bowel which developed 
at that time, the total abdominal colectomy and 
cholecystectomy performed on March 28, 1996, and 
the post operative mesenteric thrombosis listed as 
the cause of the veteran's death.  Specifically, 
the physician should include in his or her 
discussion, an opinion as to whether it is at least 
as likely as not that post operative mesenteric 
thrombosis was certain to result from any of the 
procedures the veteran underwent during his 
terminal hospitalization.  A complete rationale for 
any opinion offered should be set forth in the 
report provided, together with citation to 
appropriate supporting records.  Moreover, in the 
event it is determined that additional information, 
which would be located in any terminal hospital 
records not currently associated with the claims 
file, is needed in order to provide the requested 
opinion, those records should be obtained.  

2.  Upon completion of the above, the RO should 
review the evidence, and ensure that all of the 
foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete (for example, if any requested opinions 
are not provided), appropriate corrective action 
should be taken.  

3.  Next, the RO should review the evidence of 
record and readjudicate the appellant's claim for 
compensation under the provisions of 38 U.S.C.A. 
§ 1151 for the cause of the veteran's death. If the 
decision remains adverse to the appellant, the RO 
should issue a supplemental statement of the case 
to her and her representative, both of whom should 
be given the requisite opportunity to respond 
before the case is returned to the Board for 
further review. 

Although no further action is required of the appellant until 
she receives further notice, she has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	D. C. Spickler
	Member, Board of Veterans' Appeals


 



